               Case 2:17-cr-00238-TLN Document 69 Filed 10/08/20 Page 1 of 3

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MIRA CHERNICK
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                            CASE NO. 2:17-CR-00238-TLN
11
                                   Plaintiff,             STIPULATION AND ORDER REGARDING
12                                                        RESTITUTION
                            v.
13                                                        DATE: October 22, 2020
     STEVE SUBAL SMITH,                                   TIME: 9:30 a.m.
14                                                        COURT: Hon. Troy L. Nunley
                                  Defendant.
15

16
             The United States of America, by and through Assistant United States Attorney Mira Chernick,
17
     and defendant Steve Subal Smith, by and through his counsel Thomas A. Johnson, respectfully request
18
     that the Court order that defendant Steve Subal Smith pay restitution in the amount of $3,000 for the
19
     following reasons:
20
                1. The Court sentenced Smith on September 19, 2019, but did not order restitution at the
21
                    time of sentencing. Instead, the matter of restitution was set to be determined at a later
22
                    restitution hearing originally scheduled for December 19, 2019. ECF No. 56.
23
                2. Through a series of orders, the restitution hearing was continued to October 22, 2020.
24
                    ECF Nos. 61, 63, 65, 67.
25
                3. Since the sentencing hearing, the United States has been working with counsel for
26
                    Juvenile Victim 1 to obtain information pertinent to restitution. The parties have also
27
                    conferred regarding the proper restitution amount in this case. Pursuant to those
28


      STIPULATION AND ORDER REGARDING RESTITUTION         1
             Case 2:17-cr-00238-TLN Document 69 Filed 10/08/20 Page 2 of 3

 1               discussions, the parties hereby stipulate and agree that defendant Smith shall be liable for

 2               restitution in the amount of $3,000, made payable to Juvenile Victim 1 (whose

 3               information is provided below, so that restitution may be paid out to him/her).

 4            4. The parties also agree that the amount of restitution set forth in this Stipulation is

 5               supported by a preponderance of the evidence.

 6            5. Defendant Smith further agrees to pay restitution as set forth herein.

 7            6. The government identifies “Juvenile Victim 1” as follows:

 8                   a. Name: “Lily”

 9                   b. Payment to be directed to:

10                       Carol L. Hepburn in trust for Lily

11                       200 1st Ave W., Suite 550 Seattle, WA 98119-4203.

12            7. Payment shall be made by cashier’s check payable to the Clerk of the Court for the

13               Eastern District of California. Pursuant to 18 U.S.C. § 3664(k), the defendant also

14               understands that he must notify the Court and the Attorney General of any material

15               change in his economic circumstances that might affect his ability to pay restitution.

16            8. The parties further agree that payment of restitution during Defendant’s imprisonment

17               should be through the Bureau of Prisons Inmate Financial Responsibility Program.

18               IT IS SO STIPULATED.

19

20   Dated: October 6, 2020                                 MCGREGOR W. SCOTT
                                                            United States Attorney
21

22                                                   By: /s/ MIRA CHERNICK
                                                         MIRA CHERNICK
23                                                       Assistant United States Attorney
24   Dated: October 6, 2020
25                                                   By: /s/ THOMAS A. JOHNSON
                                                         THOMAS A. JOHNSON
26                                                       Attorney for Defendant Steve
                                                         Subal Smith
27

28


     STIPULATION AND ORDER REGARDING RESTITUTION        2
               Case 2:17-cr-00238-TLN Document 69 Filed 10/08/20 Page 3 of 3

 1                                                  ORDER

 2          The Court has reviewed the Stipulation of the parties for an order holding defendant Steve Subal

 3 Smith liable for restitution in the amount of $3,000. Based on that stipulation and the defendant’s

 4 obligation to pay restitution pursuant to 18 U.S.C. § 3663, the Court finds good cause to enter an order

 5 holding Steve Subal Smith liable for restitution in the amount of $3,000. The defendant shall pay

 6 restitution in the amount of $3,000.

 7          Payment shall be made by cashier’s check payable to the Clerk of the Court for the Eastern

 8 District of California. Payment of restitution during the defendant’s imprisonment shall be made through

 9 the Bureau of Prisons Inmate Financial Responsibility Program.

10          Pursuant to 18 U.S.C. § 3664(k), the defendant must notify the Court and the Attorney General

11 of any material change in his economic circumstances that might affect his ability to pay restitution.

12          The hearing set for Thursday, October 22, 2020, in this case is hereby vacated

13          SO ORDERED.

14 Dated: October 7, 2020

15

16                                                          Troy L. Nunley
                                                            United States District Judge
17

18

19

20

21

22

23

24

25

26

27

28


      STIPULATION AND ORDER REGARDING RESTITUTION       3
